IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 54 EM 2018
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DANIEL ALTON,                             :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

    AND NOW, this 16th day of July, 2018, the Petition for Review is DENIED.